 



EXHIBIT 10.16
PAYMENT AGREEMENT
IN THE EVENT OF A CHANGE OF CONTROL
This PAYMENT AGREEMENT IN THE EVENT OF A CHANGE OF CONTROL (the “Agreement”) is
dated January 31, 2005, between Westernbank Puerto Rico (the “Bank”) and
Ms. Yolanda S. Vicens Martínez (the “Employee”).
          WHEREAS, the Employee is currently serving as the Vice-President of
Commercial Credit (South Region) of the Bank; and
          WHEREAS, the Board believes that it is in the best interests of the
Bank to encourage the Employee’s continued employment with dedication to the
Bank in the face of potentially distracting circumstances arising from the
remote possibility of a change in control of the Bank, although no such change
is now thought of or contemplated; and
          WHEREAS, the parties desire to enter into this Agreement setting forth
the terms and conditions for the payment of special compensation to the Employee
in the event of a termination of the Employee’s employment in connection with or
as a result of a change in control;
          NOW THEREFORE, it is AGREED as follows:

1.   Term. The initial term of this Agreement shall be for a two (2) year period
commencing on the date hereof. This Agreement shall be automatically renewed for
one (1) additional year on the first and each subsequent anniversary date of
this Agreement, unless the Bank gives contrary written notice to the Employee
sixty (60) days prior to such renewal date. References herein to the term of
this Agreement shall include the initial term and any additional years for which
this Agreement is renewed.

2.   Termination of Employment in Connection with a Change in Control.

  (a)   If during the term of this Agreement there is a change in control of the
Bank, the Employee shall be entitled to receive as a special compensation a lump
sum cash payment as provided for herein, in connection with or within one
(1) year after a “Change in Control” (as defined below) in the event the
Employee’s employment is terminated voluntarily by the Employee or involuntarily
by the Bank without cause in connection with or within one (1) year after a
change in control has occurred. The amount of this payment shall be equal to
three (3) times the annual base compensation, year-end Christmas bonus, and
special bonuses, if any, paid to the Employee by the Bank during the calendar
year preceding the year in which the Change in Control occurs. Payment under
this Section 2(a) shall be in lieu of any amount that may be otherwise owed to
the employee as damages for the loss of

 



--------------------------------------------------------------------------------



 



      employment, in the event that such loss occurs. Payment under this Section
2(a) shall not be reduced by any compensation which the Employee may receive
from other employment with another employer after termination of the Employee’s
employment with the Bank, if such termination occurs. No payment hereunder shall
affect the Employee’s entitlement to any vested benefits or other compensation
payments.     (b)   For purposes of this Agreement, a “Change in Control” shall
be deemed to have occurred if:

  (i)   Twenty-five (25) percent or more of ownership, control, power to vote,
or beneficial ownership of any class of voting securities of the Bank is
acquired by any person, either directly or indirectly or acting through one or
more other persons;     (ii)   any person (other than any person named as a
proxy in connection with any solicitation on behalf of the Board) holds
revocable or irrevocable proxies, as to the election or removal of three (3) or
more Directors of the Bank, for twenty-five (25) percent or more of the total
number of voting shares of the Bank;     (iii)   any person has received all
applicable regulatory approvals to acquire control of the Bank;     (iv)   any
person has commenced a cash tender or exchange offer, or entered into an
agreement or received an option, to acquire beneficial ownership of twenty-five
(25) percent or more of the total number of voting shares of the Bank, whether
or not any requisite regulatory approval for such acquisition has been received,
provided that a Change in Control will not be deemed to have occurred under this
clause (iv) unless the Board has made a determination that such action
constitutes or will constitute a Change in control; or     (v)   as the result
of, or in connection with, any cash tender or Exchange offer, merger, or other
business combination, sale of assets or contested election, or any combination
of the foregoing transaction, (A) the persons who were directors of the Bank
before such transaction shall cease to constitute at least a majority of the
Board or its successor, or (B) the persons who were stockholders of the Bank
immediately before such transaction do not own more than fifty (50) percent of
the outstanding voting stock of the Bank or its successor immediately after such
transaction.         For purposes of this Section, a “person” includes an
individual, corporation, partnership, trust, association, joint venture, pool,
syndicate, unincorporated organization, joint-stock company or similar
organization or entity or group acting in concert. A

 



--------------------------------------------------------------------------------



 



      person for these purposes shall be deemed to be a “beneficial owner” as
that term is used in Rule 13d-3 under the Securities Exchange Act of 1934.

3.   No Assignments. This Agreement is personal to each of the parties hereto.
No party may assign or delegate any rights or obligations hereunder without
first obtaining the written consent of the other party hereto. However, in the
event of the death of the Employee, all rights to receive payments hereunder
shall become rights of the Employee’s estate claimable within a twelve
(12) month period following the date of death of the Employee.

4.   Amendments or Additions: Action by Board of Directors. No amendments or
additions to this Agreement shall be binding unless in writing and signed by
both parties hereto. The prior approval by a majority affirmative vote of the
full Board shall be required in order for the Bank to authorize any amendments
or additions to this Agreement.

5.   Section Headings. The section headings used in this Agreement are included
solely for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

6.   Compensation. The special compensation to be received as agreed to herein
shall not exceed in any event $500,000.

7.   Governing Law. This Agreement shall be governed by the laws of the United
States to the extent applicable because of the Bank’s status as a federally
insured financial institution, and otherwise by the laws of the Commonwealth of
Puerto Rico.

                      WESTERNBANK Puerto Rico
 
           
Attest:
  /s/ César Ruiz   By:   /s/ Frank C. Stipes              
 
 
(Secretary)
     
(President)
 
 
César Ruiz
     
Frank C. Stipes
 
                    Employee:
 
                        /s/ Yolanda S. Vicens Martínez                      
          Yolanda S. Vicens Martínez

 